PER CURIAM.
Valerie Smith (“Smith”) appeals a fee reduction for services rendered as limited co-guardian claiming the fee reduction was an abuse of discretion. We agree and reverse.
On two prior occasions, Smith filed a petition for fees based on the same services she performed in this appeal. On both prior occasions, the lower court awarded fees for these services. We find it was an abuse of discretion for the lower court to arbitrarily reduce Smith’s fees to approximately one-third of her prior compensation for the same or similar services. See Holman v. Guardianship of Ferber, 528 So.2d 987 (Fla. 3d DCA 1988). In order to prevent this problem from recurring, we instruct the lower court to hold a status conference to determine what future services will be compensated.
Reversed.